Case: 15-30566      Document: 00513404893         Page: 1    Date Filed: 03/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30566
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 3, 2016
FREDERICK L. BODISON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

T. G. WERLICH, Warden, Federal Correctional institution Pollock Medium,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-177


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Frederick L. Bodison, federal prisoner # 56614-018, filed a petition under
28 U.S.C. § 2241 asserting that the Bureau of Prisons (BOP) abused its
discretion in denying him credit against his federal sentence for the time he
served in state custody from October 15, 2011, through March 13, 2012. The
district court determined that, pursuant to 18 U.S.C. § 3585(b), Bodison was
not entitled to any credit for the period running from October 15, 2011, through


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30566     Document: 00513404893      Page: 2   Date Filed: 03/03/2016


                                  No. 15-30566

March 13, 2012, because he had received credit for that time against his state
sentence. We review the district court’s legal conclusions de novo and its
factual findings for clear error. Free v. Miles, 333 F.3d 550, 552 (5th Cir. 2003).
      A defendant is to be given credit toward his term of federal imprisonment
for any time he spent in official detention prior to the commencement of his
sentence “that has not been credited against another sentence” and that was
the result of either his federal offense or any other charge for which the
defendant was arrested after the commission of his federal offense. § 3585(b).
There was no error in denying Bodison credit for time he spent in the Orange
County jail from his arrest on October 15, 2011, through the completion of his
six-month state sentence on March 13, 2012. See Leal v. Tombone, 341 F.3d
427, 430 (5th Cir. 2003).
      AFFIRMED.




                                        2